DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 10 December 2019 in reference to application 16/709,297.  Claims 1-26 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-25 of U.S. Patent No. 10,529,341 and claims 1-3, 5, 9, 11-14, 20, and 22 of U.S. Patent No. 9,973,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of .

Instant Application 
U.S. Patent 10,529,327
U.S. Patent 9,973,327
Claim 1: A method, comprising: 
Claim 1: A method, comprising: 
Claim 1: A method, comprising:
detecting a frame loss in an audio signal, and in response to detecting the frame loss:  5
detecting a frame loss in an audio signal, and in response to detecting the frame loss: 
detecting a lost frame, and in response to detecting the lost frame:
generating a substitution frame for a lost frame based on a spectrum of the audio signal in a previously received frame; 
constructing a substitution frame for a lost frame based on the sinusoidal analysis of the at least part of the audio signal; 
constructing the substitution frame comprises time-evolution of the sinusoidal components of the buffered first signal
determining that a burst error length n equals or exceeds a first nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold;
adding, in association with constructing the substitution frame for the 10lost frame and in response to determining that the burst error length equals or exceeds the first nonzero threshold, a noise component to the substitution frame, 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame, 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame,
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal 15in the previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in a previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of an audio or speech signal in a previously received frame,
Claim 2: The method of claim 1, wherein the noise component and the substitution frame are scaled with scale factors being dependent on the 
Claim 2: The method of claim 1, wherein the noise component and the substitution frame are scaled with scale factors being dependent on the number of 
Claim 1: wherein the noise component and the substitution frame are scaled with scale factors being dependent on the number of consecutively lost frames 
Claim 3: The method of claim 1, wherein the substitution frame spectrum and the noise component are superimposed in frequency domain.
Claim 3: The method of claim 1, wherein the substitution frame spectrum and the noise component are superimposed in frequency domain.
Claim 2: The method of claim 1, wherein the substitution frame spectrum and the noise component are superimposed in frequency domain.
Claim 4: The method of claim 1, wherein the low-resolution spectral representation is based on a magnitude spectrum of the audio signal in the previously received frame.
Claim 4: The method of claim i, wherein the low-resolution spectral representation is based on a magnitude spectrum of the audio signal in the previously received frame.
Claim 13: The method of claim 1, wherein the low-resolution spectral representation is based on a magnitude spectrum of said signal in said previously received frame.
Claim 5: The method of claim 4, further comprising: obtaining the low-resolution representation of the magnitude spectrum by frequency-group-wise averaging a multitude of low-resolution frequency domain transforms of the audio signal in the previously received frame.
Claim 5: The method of claim 4, further comprising: obtaining the low-resolution representation of the magnitude spectrum by frequency-group-wise averaging a multitude n of low-resolution frequency domain transforms of the audio signal in the previously received frame.
Claim 14: The method of claim 13, further comprising: obtaining said low-resolution representation of said magnitude spectrum by frequency-group-wise averaging said magnitude spectrum of said signal in said previously received frame.
Claim 6: The method of claim 1, wherein the substitution frame is gradually attenuated by an attenuation factor α (m).
Claim 6: The method of claim 1, wherein the substitution frame is gradually attenuated by an attenuation factor α(m).
Claim 3: The method of claim 2, wherein the substitution frame is gradually attenuated by an attenuation factor  α(m).
Claim 7: The method of claim 6, further comprising:  15determining a magnitude scaling factor β (m) for the noise component such that β(m) compensates for energy loss resulting from applying 
Claim 7: The method of claim 6, further comprising: determining a magnitude scaling factor β(m) for the noise component such that β(m) compensates for energy loss resulting from applying 
Claim 5: The method of claim 3, further comprising: determining a magnitude scaling factor β(m) for the noise component such that β(m) compensates for energy loss resulting from applying 
Claim 8: The method of claim 1, wherein the noise component is provided 20with a random phase value η(m).
Claim 8: The method of claim 1, wherein the noise component is provided with a random phase value η(m)
Claim 9: The method of claim 5, wherein the noise component is provided with a random phase value η(m).
Claim 9: The method of claim 1, wherein a low-pass characteristic is imposed on the low-resolution spectral representation.
Claim 9: The method of claim 1, wherein a low-pass characteristic is imposed on the low-resolution spectral representation.
Claim 20: The method of claim 1, wherein a low-pass characteristic is imposed on said low-resolution spectral representation.
Claim 10: The method of claim 1, wherein the first nonzero threshold is greater than or equal to 2.
Claim 10: The method of claim 1, wherein the first nonzero threshold is greater than or equal to 2.
Claim 1: determining that a burst error length n exceeds a first nonzero threshold;
Claim 11: The method of claim 7, further comprising: applying a long-term attenuation factor γ to β (m) when the burst error length n exceeds a second nonzero threshold at least as large as the first nonzero threshold.
Claim 11: The method of claim 7, further comprising: applying a long-term attenuation factor γ to β (m) when the burst error length n exceeds a second nonzero threshold at least as large as the first nonzero threshold.
Claim 11: The method of claim 5, further comprising: applying a long-term attenuation factor .gamma. to /3(m) when said burst error length n exceeds a second threshold T2 at least as large as said first threshold.
Claim 12: The method of claim 11, wherein the second nonzero threshold is greater than or equal to 10.
Claim 12: The method of claim 11, wherein the second nonzero threshold is greater than or equal to 10.
Claim 12: The method of claim 11, wherein T2.gtoreq.10.
Claim 13: A receiving entity for frame loss concealment, the receiving entity comprising processing circuitry, the processing circuitry being configured to cause the receiving entity to perform a set of operations comprising:  15
Claim 14: A receiving entity for frame loss concealment, the receiving entity comprising processing circuitry, the processing circuitry being configured to cause the receiving entity to perform a set of operations comprising: 
Claim 22: A receiving entity for frame loss concealment, the receiving entity comprising processing circuitry, the processing circuitry being configured to cause the receiving entity to perform a set of operations comprising:
detecting a frame loss in an audio signal, and in response to detecting the frame loss: 
detecting a frame loss in an audio signal, and in response to detecting the frame loss: 
a lost frame, and in response to detecting the lost frame:


constructing a substitution frame for a lost frame based on the sinusoidal analysis of the at least part of the audio signal; 
constructing a substitution frame for the lost frame based on the sinusoidal analysis and phase evolution of the buffered first signal,
determining that a burst error length n equals or exceeds a first 20nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold; and
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length equals or exceeds the first nonzero threshold, a noise component to the substitution frame, 54 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame, 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame,
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in the previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in a previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of an audio or speech signal in a previously received frame,
Claim 14: The receiving entity of claim 13, wherein the noise component and the substitution frame are scaled with scale factors being dependent on the number of consecutively lost frames such that the noise component is gradually superimposed on the substitution frame with increasing magnitude as a function of the number of consecutively lost frames.
Claim 15: The receiving entity of claim 14, wherein the noise component and the substitution frame are scaled with scale factors being dependent on the number of consecutively lost frames such that the noise component is gradually superimposed on the substitution frame with increasing magnitude as a function of the number of consecutively lost frames.
Claim 22: wherein the noise component and the substitution frame are scaled with scale factors being dependent on the number of consecutively lost frames such that the noise component is gradually superimposed on the substitution frame with increasing magnitude as a function of said number of consecutively lost frames.
Claim 15: The receiving entity of claim 13, wherein the substitution frame spectrum and the noise component are 
Claim 16: The receiving entity of claim 14, wherein the substitution frame spectrum and the noise component are 
Claim 2: The method of claim 1, wherein the substitution frame spectrum and the noise component are 
Claim 16: The receiving entity of claim 13, wherein the low-resolution 15spectral representation is based on a magnitude spectrum of the audio signal in the previously received frame.
Claim 17: The receiving entity of claim 14, wherein the low-resolution spectral representation is based on a magnitude spectrum of the audio signal in the previously received frame.
Claim 13: The method of claim 1, wherein the low-resolution spectral representation is based on a magnitude spectrum of said signal in said previously received frame.
Claim 17: The receiving entity of claim 16, the processing circuitry being configured to cause the receiving entity to further perform an operation 20comprising: obtaining the low-resolution representation of the magnitude spectrum by frequency-group-wise averaging a multitude of low-resolution frequency domain transforms of the audio signal in the previously received frame.
Claim 18: The receiving entity of claim 17, the processing circuitry being configured to cause the receiving entity to further perform an operation comprising: obtaining the low-resolution representation of the magnitude spectrum by frequency-group-wise averaging a multitude n of low-resolution frequency domain transforms of the audio signal in the previously received frame.
Claim 14: The method of claim 13, further comprising: obtaining said low-resolution representation of said magnitude spectrum by frequency-group-wise averaging said magnitude spectrum of said signal in said previously received frame.
Claim 18: The receiving entity of claim 13, wherein the substitution frame is gradually attenuated by an attenuation factor α(m).
Claim 19: The receiving entity of claim 14, wherein the substitution frame is gradually attenuated by an attenuation factor α(m).
Claim 3: The method of claim 2, wherein the substitution frame is gradually attenuated by an attenuation factor .alpha.(m).
Claim 19: The receiving entity of claim 19, the processing circuitry being configured to cause the receiving entity to further perform an operation comprising: determining a magnitude scaling factor β(m) for the noise component such that β(m) compensates for energy loss resulting from applying the attenuation factor α(m) to the substitution frame.
Claim 18: The receiving entity of claim 19, the processing circuitry being configured to cause the receiving entity to further perform an operation comprising: determining a magnitude scaling factor β(m) for the noise component such that β(m) compensates for energy loss resulting from applying the attenuation factor α(m) to the substitution frame.
Claim 5: The method of claim 3, further comprising: determining a magnitude scaling factor .beta.(m) for the noise component such that .beta.(m) compensates for energy loss resulting from applying the attenuation factor .alpha.(m) to the substitution frame.
Claim 20: The receiving entity of claim 13, wherein 
Claim 21: The receiving entity of claim 14, wherein 
Claim 9: The method of claim 5, wherein the noise 
Claim 21: The receiving entity of claim 13, wherein a low-pass characteristic 15is imposed on the low-resolution spectral representation.
Claim 22: The receiving entity of claim 14, wherein a low-pass characteristic is imposed on the low-resolution spectral representation.
Claim 20: The method of claim 1, wherein a low-pass characteristic is imposed on said low-resolution spectral representation.
Claim 22: The receiving entity of claim 13, wherein the first nonzero threshold is greater than or equal to 2.
Claim 23: The receiving entity of claim 1, wherein the first nonzero threshold is greater than or equal to 2.
Claim 22: determining that a burst error length n exceeds a first nonzero threshold;
Claim 23: The receiving entity of claim 19, the processing circuitry being configured to cause the receiving entity to further perform an operation comprising: applying a long-term attenuation factor γC to β (m) when the burst error length n exceeds a second nonzero threshold larger than the first nonzero 25threshold.
Claim 24: The receiving entity of claim 7, the processing circuitry being configured to cause the receiving entity to further perform an operation comprising: applying a long-term attenuation factor γ to β(m) when the burst error length n exceeds a second nonzero threshold at least as large as the first nonzero threshold.
Claim 11: The method of claim 5, further comprising: applying a long-term attenuation factor .gamma. to /3(m) when said burst error length n exceeds a second threshold T2 at least as large as said first threshold.
Claim 24: The receiving entity of claim 23, wherein the second nonzero threshold is greater than or equal to 10.
Claim 25: The receiving entity of claim 24, wherein the second nonzero threshold is greater than or equal to 10.
Claim 12: The method of claim 11, wherein T2.gtoreq.10.
Claim 25: The receiving entity of claim 13, wherein the receiving entity is one of a codec, a decoder, a wireless device, and a stationary device.
Claim 14: A receiving entity for frame loss concealment, the receiving entity comprising processing circuitry, the processing circuitry being configured to cause the receiving entity to perform a set of operations comprising… decoding operations
Claim 22: A receiving entity for frame loss concealment, the receiving entity comprising processing circuitry, the processing circuitry being configured to cause the receiving entity to perform a set of operations comprising…  decoding operations
Claim 26: A non-transient computer readable medium comprising 1oinstructions which when executed by 
Claim 14: A receiving entity for frame loss concealment, the receiving entity comprising processing 
Claim 22: A receiving entity for frame loss concealment, the receiving entity comprising processing 

detecting a frame loss in an audio signal, and in response to detecting the frame loss: 
a lost frame, and in response to detecting the lost frame:

generate a substitution frame for a lost frame based on a spectrum of 15the audio signal in a previously received frame; 
constructing a substitution frame for a lost frame based on the sinusoidal analysis of the at least part of the audio signal; 
constructing a substitution frame for the lost frame based on the sinusoidal analysis and phase evolution of the buffered first signal,
determine that a burst error length n equals or exceeds a first nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold; and 
determining that a burst error length n exceeds a first nonzero threshold; and
add, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length equals 20or exceeds the first nonzero threshold, a noise component to the substitution frame, 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame, 
adding, in association with constructing the substitution frame for the lost frame and in response to determining that the burst error length exceeds the first nonzero threshold, a noise component to the substitution frame,
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in the previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in a previously received frame.
wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of an audio or speech signal in a previously received frame,


Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended or a terminal disclaimer filed to overcome the rejection(s) under double patenting doctrine set forth in this Office action.
Consider claim 1, Gao teaches a method (abstract, 0003-05, channel loss etc.), comprising: 
detecting a frame loss in an audio signal, and in response to detecting the frame loss (0053, enter FEC mode): 
generating a substitution frame for a lost frame based on a spectrum of the audio signal in a previously received frame (0059, random noise added to previous good frame MDCT coefficients); 
adding, in association with constructing the substitution frame for the lost frame a noise component to the substitution frame, (0059, random noise added to previous good frame coefficients).
Gao does not specifically teach determining that a burst error length n exceeds a first nonzero threshold; and adding … in response to determining that the burst error length meets or exceeds the first nonzero threshold.
In the same field of error correction, Sung teaches teach determining that a burst error length n exceeds a first nonzero threshold; and adding … in response to determining that the burst error length meets or exceeds the first nonzero threshold (0178, continuous frame errors of 2 or more can be used to determine burst error).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a threshold as taught by Sung to determine burst errors in Gao in order to accurately determine if an correction mode should be used (Sung 0178).
However the prior art of record does not specifically teach “wherein the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in a previously received frame” when combined ld(k)," which "are copied MDCT coefficients 501 of the high band [4-7kHZ] from [the] previous frame." Gao ¶[0059].  In other words, Gao teaches that a random noise component has its energy initially normalized to copied MDCT coefficients of a specific high frequency band from the previous 6U.S. Application No. 15/902,223Attorney Docket: 3602-1072US3frame. But this does not teach or suggest that the noise component has a frequency characteristic corresponding to a low-resolution spectral representation of the audio signal in a previously received frame. Instead, it teaches only that an energy of the noise component is initialized to be based on copied MDCT coefficients. There is no indication whatsoever in Gao that the MDCT coefficients are a low-resolution spectral representation. Moreover, even if they were considered to be a low-resolution spectral representation (for the sake of argument), initializing an energy of the noise component in this way does not disclose that a frequency characteristic of the noise component corresponds to the low-resolution spectral representation, only that its energy component has been so initialized.  Therefore claim 1 contains allowable subject matter.

Claims 13 and 26 contain similar limitations as claim 1 and therefore contain allowable subject matter as well.

Claims 2-12 and 14-25 depends on and further claims 1 and 13 and therefore contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658